Citation Nr: 1236594	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-23 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for prostate cancer.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for bladder cancer.  

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from July 1961 to November 1963.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.   Jurisdiction of these matters are with the RO in Boston, Massachusetts.

The Board acknowledges that in his June 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge. Thereafter, a Travel Board hearing was scheduled for April 2012.  However, in April 2012 written correspondence from the Veteran's representative, he stated that the Veteran was unable to attend the scheduled hearing.  No request was made that that it be rescheduled. Accordingly, the Veteran's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704(d)

Additional VA medical records and a VA urology examination reported have been added to the claims file since the May 2009 statement of the case, and neither the Veteran nor his representative have submitted a waiver of initial RO consideration.  However, a careful review of the additional evidence merely confirms that the Veteran was diagnosed with prostate cancer in 2001 and had a history of kidney stones that are asymptomatic.  There is no evidence contained therein which shows (or could be reasonably interpreted to show) a link between prostate cancer and service or a diagnosis of bladder cancer and a link to service to reopen either of these claims for service connection, or that the Veteran is unable to obtain or retain substantially gainful employment due to his only service-connected disability or residuals of kidney stones.  

Rather, a review of this evidence reflects that it is either duplicative, unrelated to the claims on appeal, or has no bearing on the adjudication of the Veteran's prostate cancer, bladder cancer, or TDIU claims being addressed herein and hence is not "pertinent." Accordingly, referral to the RO of this evidence is not required and a remand for consideration of this evidence is unnecessary.  38 C.F.R. §§ 19.37, 20.1304 (2011).  As such, the Board finds no prejudice to the Veteran in proceeding with the issuance of a decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

As a final introductory matter, the Board observes that in January 2006, the Veteran submitted a claim for non service-connected VA pension benefits.  However, no action has been taken on this issue.  Thus, as that issue has not yet been developed for appellate review, it is referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  Evidence received since the RO's May 2005 rating decision, while new, does not relate to an unestablished fact necessary to substantiate either claim for service connection for prostate cancer or for bladder cancer, and does not raise a reasonable possibility of substantiating either claim for service connection for prostate cancer or for bladder cancer.

2. Service connection is in effect for residuals of kidney stones, rated 30 percent disabling.  The Veteran's only service-connected disability does not meet the minimum percentage requirements for an award of a TDIU and the record does not show that his service-connected residuals of kidney stones disability prevents him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The RO's May 2005 rating decision declining to reopen the claim for service connection for prostate cancer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302 , 20.1103 (2011).

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for prostate cancer have not been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The RO's May 2005 rating decision that denied service connection for bladder cancer is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

4.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for bladder cancer have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The criteria for entitlement to a TDIU have not been met. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Here, the RO sent correspondence in August 2004, March 2005, April 2007, and February 2008; rating decisions in May 2005, July 2006, December 2007; and a statement of the case in May 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the Veteran's new and material evidence and TDIU claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions. 

The May 2005, July 2006, and December 2007 rating actions and the statement of the case informed the Veteran of the standard for new and material evidence and notified him of the reasons and bases for the prior denial of his claims, specifically because there was no medical evidence attributing the Veteran's bladder and prostate cancer to service.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  These documents and other notification letters informed him that the claims were previously denied because they did not occur in nor were caused by service and that he should submit such evidence.  He was also informed that new and material evidence must raise a reasonable possibility of substantiating the claim and could not be repetitive or cumulative of the evidence of record at the time of the previous denial.  He was also informed of the types of evidence or information to submit.  The April 2007 letter also informed him of how ratings and effective dates are assigned.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).  Based on the notices that were provided to the Veteran, the Board finds that a reasonable person would be expected to understand what is required to reopen his claims and to substantiate a claim for TDIU.  Accordingly, the Board finds that any notice error with respect the Veteran's petition to reopen his claims is harmless and does not preclude appellate consideration at this time.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication with this appeal, which occurred in the May 2009 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  While the Veteran has indicated in VA medical records that he is in receipt of disability benefits from the Social Security Administration, he has not alleged those records are relevant to his claims or that those records have a reasonable possibility of helping to substantiate his claims.  In a May 2002 VA medical record, the examiner noted that the Veteran was out of work since a November 2000 motor vehicle accident which resulted in lumbar spine and lower extremity disability, that he now had prostate cancer, and that he had recently been awarded Social Security Administration disability benefits.  Accordingly, the Board finds that they are not relevant and that remand to obtain those records is not necessary.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and material evidence

In a September 2001 rating decision, the RO denied a claim for service connection for prostate cancer on the basis that the evidence failed to establish any relationship between the Veteran's prostate cancer and service.  No evidence of a prostate cancer  was shown in service or within a year after discharge from service.  Thereafter, in a May 2005 rating decision, the RO declined to reopen the claim for service connection on the basis that new and material evidence had not been submitted because no evidence of a relationship between prostate cancer and service was submitted.  Also, in the May 2005 rating decision, the RO denied the Veteran claim for service connection for bladder cancer on the basis that there was no medical evidence in service or thereafter showing the claimed disorder existed from service until the present.  The Veteran did not appeal either decision nor was new and material evidence submitted within one year of either decision.  The decisions are therefore final.  38 C.F.R. §§  3.156(b), 20.1103.

Evidence considered at that time of the 2005 decision included the Veteran's service treatment records (STRs), VA medical records, private medical records, and written statements from the Veteran.  At that time, the cumulative evidence showed that the Veteran's STRs were negative for complaints, symptoms, treatment, or diagnosis for prostate or bladder cancer.  An April 2001 VA medical record shows that the Veteran was to have a prostate biopsy for possible prostate cancer, there is not notation of any history of bladder cancer.  A June 2001 VA hospital discharge record shows that the Veteran had been recently diagnosed with prostate carcinoma and underwent a radical retropubic prostatectomy.  

A February 2004 private hospital record notes that the Veteran was being seen for problems following treatment for carcinoma of the prostate and by history, perhaps some carcinoma of the bladder as well.  A March 2005 VA radiation oncology record notes that the Veteran had an adenocarcinoma of the prostate and that a recent bladder biopsy was negative.  A May 2005 VA psychiatry record notes questionable bladder cancer.  Also considered was the Veteran's July 2004 claim for VA benefits.  At that time of the May 2005 decision, the Veteran did not submit any additional statements as to his claims for service connection. 

The Veteran sought to reopen his claims in February 2007.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The Board must consider that question because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end, and what the RO may have determined is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

New evidence as evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether the new evidence is material.

All evidence submitted by or on behalf of a claimant since the last final denial on any basis is reviewed to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  Furthermore, for purposes of determining whether the new evidence is material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the appellant's claim.  Pertinent evidence added to the record since the May 2005 final RO decision includes a June 2007 VA examination report showing that the Veteran had a history of kidney stones and was diagnosed with prostate cancer in 2001.  He had diminished bladder capacity.   There was no indication that the Veteran had or ever had bladder cancer.  An October 2007 VA medical record notes that the Veteran has a history of bladder outlet incompetence.  A November 2007 VA urology record notes that the Veteran had a history of hyperreflexic bladder.   The Veteran asserts that he has prostate cancer and bladder cancer related to service, to include radiation exposure and/or asbestos exposure in service.   More recent VA medical records are negative for findings or diagnosis of bladder cancer.  

The regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2011); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds that the new evidence submitted by the Veteran does not relate to any unproven element of the previously denied claims.  Moreover, the Board does not find that the new evidence provides a more complete picture of the circumstances surrounding the Veteran's prostate cancer and/or bladder cancer in relation to his military service, nor as to an actual diagnosis of bladder cancer at any time from discharge from service.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Hence, the Board finds that the low threshold for reopening either the claim for service connection for prostate cancer or for bladder cancer has not been met. 

The Board finds that the evidence submitted since the May 2005 RO decision does not constitute new and material evidence.  Although the evidence is new because it was not previously before VA decision makers, some of it is cumulative of evidence of the evidence previously of record.   The medical records associated with the claims file do not show that the Veteran has actually been diagnosed with bladder cancer.  While, the Veteran has bladder symptoms, they have been associated with other diagnoses and related to radiation treatment for prostate cancer.  Moreover, none of the medical evidence associated with the claims file suggests that the Veteran's prostate cancer and bladder symptoms may be related to his service, to include on the basis of continuity of symptoms or a diagnosis in the first year following separation from service.    

The Board further notes that the additional statements from the Veteran are essentially duplicative of his contentions at the time of the last final denial.  Even if new, such statements do not raise a reasonable possibility of substantiating the claim because of the absence of any evidence tending to suggest that the Veteran's prostate cancer and bladder symptoms are related to service.   Moreover, there is no medical evidence confirming that the Veteran has ever been diagnosed with bladder cancer.  

This claim turns on a medical matter.  As the Veteran is a layperson without the appropriate medical training or expertise, he is not competent, on the basis of assertions alone, to provide probative or persuasive evidence on a medical matter, such as the etiology or diagnosis of prostate cancer and claimed bladder cancer. Jones v. Brown, 7 Vet. App. 134 (1994); Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this case the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here, as to the diagnosis of prostate cancer and bladder cancer that may be related to his service, especially in light of the fact that the evidence fails to demonstrate the onset of chronic disability in service or diagnosis within one year after service.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   Significantly, moreover, there is absolutely no new evidence even suggesting that the Veteran's prostate cancer is a result of any aspect of the Veteran's service.  The Board notes that no VA treating provider has related the Veteran's prostate cancer to his service or has provided a diagnosis of bladder cancer, other than a VA psychiatrist noting the Veteran's reported history of bladder cancer.  Nor has the Veteran submitted any private medical opinion evidence that suggests such a nexus.
 
Under these circumstances, the Board must conclude that new and material evidence to reopen the claims for service connection for prostate cancer and for bladder cancer has not been received.  Therefore, this appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally-disallowed claims, the preponderance of the evidence is against reopening each of the claims and the claims remain denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Annoni v. Brown, 5 Vet. App. 463 (1993). 

III.  TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) . 

In this case, service connection is currently in effect for a single disability, residuals of kidney stones, evaluated as 30 percent disabling.  Thus, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU.  However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. § 4.16(b) ).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Veteran's main contentions have been that radiation treatment for his non service-connected prostate and bladder cancer have made him unemployable.  However, as these conditions are not service-connected they are not for consideration for a claim to entitlement to a TDIU.  Id. 

Here, the preponderance of the evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected residuals of kidney stones disability.  An April 2001 VA medical record notes that the Veteran reported he was out of work due to severe changes on an MRI of the lumbar spine and lower extremities.   A June 2007 VA urology examiner noted that the Veteran had a history of kidney stones, but there was no evidence of stones at that time.  The impression was that the Veteran had urinary continance due to prostatectomy and to radiation therapy, and that these non service-connected disabilities made him unable to work and totally disabled for most employment.  The Veteran asserted in February 2007 and September 2010 that his bowel and bladder problems would interfere with any employment opportunity.  Although the Board has considered the Veteran's assertions in this appeal, there is no medical or other evidence indicating that his sole service-connected disability of residuals of kidney stones renders him unable to obtain or retain substantially gainful employment.  Instead, the evidence shows that non service-connected disabilities render him unable to obtain substantially gainful employment; therefore, the Board must conclude that the criteria for invoking the procedures of 38 C.F.R. 4.16 (b), for assignment of a TDIU, on an extra-schedular basis, are not met.

	(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for prostate cancer is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for bladder cancer is denied.

Entitlement to a TDIU is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


